Citation Nr: 0323111	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  98-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.

2.  Entitlement to service connection for a low back and hip 
disorder.

3.  Entitlement to an initial rating higher than 10 percent 
for arthritis of the cervical spine with bilateral hand 
numbness.

4.  Entitlement to an initial rating higher than 10 percent 
for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to August 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, among other things, denied 
entitlement to service connection for arthritis of the right 
knee, for a low back and hip disorder, and for bilateral 
carpal tunnel syndrome.  Service connection was granted in 
that same rating action for arthritis of the cervical spine 
and left knee, with a 10 percent disability evaluation 
collectively assigned thereto.  In March 1998, the RO 
effectively granted service connection for carpal tunnel 
syndrome by recharacterizing the veteran's service-connected 
cervical spine disability to include bilateral hand numbness.  
Additionally, in a November 2001 rating decision, the RO 
granted separate 10 percent disability ratings for the 
veteran's service-connected cervical spine arthritis with 
bilateral hand numbness and left knee arthritis.  The veteran 
has continued his appeal of all issues set forth on the title 
page of this decision, asserting, among other things, that 
his service-connected disabilities require the assignment of 
higher initial ratings. 

The issues of entitlement to service connection for a low 
back and hip disability, entitlement to an initial rating 
higher than 10 percent for a cervical spine disability, and 
entitlement to an initial rating higher than 10 percent for 
left knee arthritis will be addressed in the REMAND section 
of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has degenerative joint disease of the right 
knee due to post-traumatic and degenerative changes sustained 
during active service.


CONCLUSION OF LAW

Right knee arthritis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in June 
2001, and the veteran submitted a detailed statement in 
January 2002, outlining his disability.  The Board finds that 
the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of the parties in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from June 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in June 2002, the Board finds 
that the appropriate notice time limits have passed and this 
requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issue here 
addressed on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the Board notes 
that the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of the veteran's claim.  The veteran was afforded the 
opportunity to testify before an RO hearing officer and/or a 
member of the Board, but declined to do so.  He has, however, 
actively participated in the development of his claim here 
addressed on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations with respect to this claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for a chronic disease under 38 C.F.R. 
Section 3.309(a) may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.  

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The evidence of record shows that the veteran served in the 
United States Navy for approximately twenty years.  His 
service medical records show that he strained his right knee 
in 1961, that he complained of pain and aching in both knees 
in 1973, and that he fell down stairs in August 1976.  There 
is no evidence of a chronic disability at the time of 
discharge from the service in 1977; however, a statement 
submitted by the veteran's wife reflects that the veteran 
had complaints of continued right knee pain since the early 
1970's when he related having fallen down a ladder onboard 
ship.

Post-service treatment records show that the veteran has 
been treated for bilateral knee degenerative joint disease.  
His private orthopedic surgeon opined in May 1998, after 
having reviewed the veteran's medical records, that the 
veteran's severe medial compartment degenerative arthritis 
of both knees was referred back to post-traumatic and 
degenerative changes sustained during service.

In March 1999, the veteran underwent VA examination by a 
private physician.  The examiner recorded the veteran's 
history as having injured his knees in the early 1960's and 
reinjuring them in 1972.  A diagnosis of osteoarthritis of 
the right knee with decreased joint space medially was 
rendered, but the examiner did not comment on the etiology 
of the current disability.

Given the evidence as outlined above, the Board finds that 
the only opinion of record as to the etiology of the 
veteran's current right knee disability is from his private 
orthopedic surgeon.  This opinion appears to be based upon a 
review of the pertinent evidence and is, therefore, deemed 
to be credible.  Accordingly, the Board finds that the 
veteran's degenerative joint disease of the right knee is a 
result of post-traumatic and degenerative changes sustained 
during service.  Consequently, service connection is granted 
for right knee arthritis.


ORDER

Service connection for right knee arthritis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As set out above, the VCAA was signed into law during the 
course of the veteran's appeal.  In June 2001, a letter was 
sent to the veteran in compliance with the VCAA, requesting 
that he either supply or identify for VA to obtain any 
pertinent evidence.  This letter, however, did not 
specifically identify evidence needed to substantiate the 
veteran's claims for entitlement to higher disability 
evaluations.

A review of the record evidence shows that the veteran's 
complaints of low back pain have not been properly assessed 
by a medical professional.  A physician's assistant 
determined in May 1997, that the veteran's complaints of hip 
pain were probably associated with degenerative joint disease 
even though clinical studies were normal.  She did not, 
however, comment on the veteran's back pain.  Treatment 
records show continued complaints of low back and hip pain 
with no reference to etiology.

It is important to note that pain in and of itself is not a 
disability.  The record suggests that the veteran has 
degenerative changes in his low back and hip, however, there 
is no medical opinion of record as to a proper diagnosis 
and/or etiology of a diagnosed disability.  Accordingly, the 
veteran should be afforded an examination to determine if he 
has any diagnosed disability of the low back and/or hip and, 
if so, whether such disability had its origin in service or 
as a consequence of active service.

The record also shows that both the veteran and his 
representative have requested additional examinations of the 
cervical spine and left knee to properly assess the level of 
severity of those disabilities.  The veteran also asserts 
that neurological treatment records for bilateral hand 
numbness dated in 2001 and 2002 have not been associated with 
his claims folder.  The Board agrees that the medical 
evidence of record is insufficient upon which to properly 
rate the service-connected disabilities of cervical spine 
arthritis with bilateral hand numbness and left knee 
arthritis.

Therefore, this matter is REMANDED for the following action:

1.	The veteran should be requested to 
submit the names of any additional 
treatment sources for his low back and 
hip complaints as well as for his 
cervical spine and left knee 
disability.  The veteran should 
specifically be requested to identify 
the neurological treatment records 
referenced in a December 2002 
statement where he references a 
"neuro clinic."  The request sent to 
the veteran by the RO should comply 
with the Veterans Claims Assistance 
Act of 2000.

2.	The veteran should be afforded 
complete orthopedic and neurologic 
examinations by physicians as opposed 
to physician's assistants to determine 
any and all diagnosed disabilities of 
the cervical spine, lumbar spine, 
hips, and knees.  The examiners should 
be requested to opine whether it is at 
least as likely as not that diagnosed 
disabilities of the low back and hips 
began during service or as a 
consequence of the veteran's twenty 
years of service and numerous injuries 
during service.  The examiners should 
also report all ranges of motion in 
the affected joints, all complaints of 
pain, all functional limitation 
attributable to the diagnosed 
disabilities, and the nature of the 
veteran's complaints of numbness in 
his hands.

3.	After the RO obtains the requested 
medical examination reports and any 
identified treatment records, it 
should be determined if the veteran's 
hand numbness should be evaluated 
separate and apart from his cervical 
spine disability.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural error and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.


	                     
______________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



